       Case 3:20-cr-01420-AJB Document 33 Filed 10/30/20 PageID.52 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                )   Case No. 20-cr-1420-AJB
11                                            )
                                              )   ORDER AND JUDGMENT
12               Plaintiff,                   )   GRANTING MOTION TO
          v.                                  )   DISMISS WITHOUT
13                                            )   PREJUDICE
                                              )
14   MAYTE CABALLERO,                         )
                                              )
15                                            )
16        Defendant                           )
                                              )
17
18       IS HEREBY ORDERED that the United States’ Motion to Dismiss the charges under
19 the above-referenced case number currently pending against the Defendant, MAYTE
20 CABALLERO, be granted. The dismissal is without prejudice.
21       IT IS SO ORDERED.
22 Dated: October 30, 2020
23
24
25
26
27
28
